

117 HR 2338 IH: District of Columbia National Guard Commanding General Residency Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2338IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the commanding general of the District of Columbia National Guard to reside in the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia National Guard Commanding General Residency Act.2.Requirement that the commanding general of the District of Columbia National Guard reside in the District of Columbia(a)RequirementThe commanding general of the District of Columbia National Guard shall reside in the District of Columbia.(b)Effective dateSubsection (a) shall take effect on the day that is one year after the date of the enactment of this Act.